DETAILED ACTION

This Office Action is in response to the request for continued examination and informational disclosure statement, filed on January 14, 2022.  Primary Examiner acknowledges Claims 1, 3, 5-7, and 9-22 are pending in this application, and Claims 2, 4, and 8 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1, 3, 5-7, and 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, and 6-21 of U.S. Patent No. 10,226,592 in view of Colbaugh et al. (2013/0102916 - which is a 371 national stage entry of PCT/IB11/52188 having an international publication date of December 29, 2011 - beyond the grace period of this instant application’s effectively filed date). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 12 are merely broader than patent claim 6. It is clear that all of the elements of the instant claims are found in the patent claims, except for the explicit disclosure of the therapeutic gas being nitric oxide. 
Colbaugh teaches a method of administering a therapeutic gas (via 4 - nitric oxide, “System 2 includes pressure source 4 operatively coupled to patent interface apparatus 6. Pressure source 4 in the illustrated embodiment includes pressure generator 8 and controller 10. ... The breathing gas from the gas source can be any breathable gas, such as air, oxygen, an oxygen mixture, a mixture of a breathing gas and a medication, which can be in gaseous form (e.g., nitric oxide, nebulized, etc.), and/or other breathable gases.” Para 0016) to a patient (via 20 - patient interface mask, “Patient interface assembly 20 includes mask body 22 that is in fluid communication with flow control assembly 24, the details of which are described below.” Para 0018). Therefore, it would have been obvious to one having ordinary skill in the art to modify the therapeutic gas of ‘592 to include “a mixture of a breathing gas and a medication, 
With respect to all the claims, both recite the features of the therapeutic gas supplied for injection into to a breathing gas via a breathing gas circuit of a ventilator, wherein the bidirectional flow of gas is measured and utilized to open/close a control valve, and further specific volumes in the reverse flow and forward flow directions through the bidirectional flow of gas in combination to the determined ventilator type based on the breathing gas composition are utilized to compensate the flow of gas in a reverse direction.
The limitations of Claim 3 are recited in patent claim 2. The limitations of Claim 5 are recited in patent claim 7. The limitations of Claim 6 are recited in patent claim 8. The limitations of Claim 7 are recited in patent claim 9. The limitations of Claim 9 are recited in patent claim 4. The limitations of Claim 10 are recited in patent claim 10. The limitations of Claims 11 and 13 are recited in patent claim 11.  The limitations of Claim 14 are recited in patent claims 3 and 13.  The limitations of Claim 15 are recited in patent claims 2 and 14. The limitations of Claim 16 are recited in patent claim 2 and 15.  The limitations of Claim 17 are recited in patent claim 16.
The limitations of Claim 18 are recited in patent claim 17.  The limitations of Claim 19 are recited in patent claim 18.  The limitations of Claim 20 are recited in patent claim 19.  The limitations of Claim 21 are recited in patent claim 20.  The limitations of Claim 22 are recited in patent claim 21. 


Claims 1, 3, 5-7, and 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, 11, 16, and 20 of U.S. Patent No. 10,232,138 in view of Acker et al. (10,226,592). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 and 12 are merely broader than patent claim 15. It is clear that all of the elements of the instant claims are found in the patent claims, except for the explicit disclosure of the following steps upon receipt of the ventilator type - determined to be “a BiPAP ventilator and/or a ventilator affiliated with single limb”. 
138 to include specific NO delivery programs based on the detected ventilator type as taught by Acker to prevent wasting of NO gas to the atmosphere. 
 With respect to all the claims, both recite the features of the therapeutic gas supplied for injection into to a breathing gas via a breathing gas circuit of a ventilator, wherein the bidirectional flow of gas is measured and utilized to open/close a control valve, and further specific volumes in the reverse flow and forward flow directions through the bidirectional flow of gas in combination to the determined ventilator type based on the breathing gas composition are utilized to compensate the flow of gas in a reverse direction.
The limitations of Claim 3 are found in modifying patent ‘592 claim 2. The limitations of Claim 5 are found in modifying patent ‘592 claim 7. The limitations of Claim 6 are found in 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785